Citation Nr: 1335402	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard in September 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO denied a rating in excess of 10 percent for the Veteran's ankle disability.  In May 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for his ankle disability.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2012.  A supplemental SOC (SSOC) was issued in July 2013.  For reasons expressed below, the Board is formally dismissing this issue.


FINDING OF FACT

On September 10, 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


